Title: From Benjamin Franklin to Embser, 15 January 1782
From: Franklin, Benjamin
To: Embser, Johann Valentin


Sir,
Passy, Jany. 15. 1782.
If you send for me to the Care of Mr. Grand Banquier àt Paris, the Volumes you have already printed of the Latin & Greek Classics, he will pay for the same, the Price mentioned in your too complaisant & too polite Letter of the 6th. Instant. If they appear to be well and correctly printed, I shall recommend your Edition in America. I wish Success to your Undertaking, and have the honour to be, Sir, Your most obedient and most humble Servt.
M. Embser. Professeur à Deux-Ponts.
